           Case 1:17-cr-00260-LTS Document 104 Filed 08/10/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 17 CR 260-LTS

PAUL BRITTON

                 Defendant.

-------------------------------------------------------x

                                   MEMORANDUM DECISION AND ORDER

                 On July 22, 2020, Defendant Paul Britton moved, pro se, for compassionate

release pursuant to 18 U.S.C. section 3582(c)(1)(A) from confinement at Federal Correctional

Institution (“FCI”) Morgantown (a low security correctional facility in West Virginia) to home

confinement in South Carolina. (Docket entry no. 97 (the “Motion”).) On April 23, 2020, Mr.

Britton had filed an application requesting compassionate release with the Bureau of Prisons

(“BOP”), and his application was denied on May 5, 2020. (Motion at 8.) Britton is currently

serving a 60-month custodial sentence that was imposed following his plea of guilty to the crime

of conspiring to distribute and possession with intent to distribute heroin, in violation of 21

U.S.C. section 846, to be followed by four years of supervised release. (Docket entry nos. 50,

57.) The Court promptly appointed counsel to represent Mr. Britton in connection with the

application, and counsel filed a supplement to the motion. (Docket entry no. 101).

                 Mr. Britton argues that compassionate release is warranted because his diabetes

and high blood pressure, in conjunction with his age (54 years old), render him particularly

susceptible to the grave effects of COVID-19. (See Motion.) He proffers evidence of his good

behavior and rehabilitation activity while in custody, as well as details of his arrangements for

post-release housing, continuation of medical care, and financial resources. He further proffers


BRITTON - COMP RLS                                         VERSION AUGUST 10, 2020                  1
         Case 1:17-cr-00260-LTS Document 104 Filed 08/10/20 Page 2 of 6




that his wife has a serious chronic medical condition and that release will enable him to provide

needed care and support for her. On July 31, 2020, the Government filed its opposition to

Defendant’s motion. (Docket entry no. 102, the “Opposition”.) On August 3, 2020, Defendant

filed a reply. (Docket entry no. 103, the “Reply”.)

               Section 3582(c)(1)(A) provides, in relevant part, that:

               the court . . . upon motion of the defendant after the defendant has fully exhausted
               all administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a
               request by the warden of the defendant’s facility, whichever is earlier, may reduce
               the term of imprisonment . . . after considering the factors set forth in section
               3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and
               compelling reasons warrant such a reduction . . . and that such a reduction is
               consistent with applicable policy statements issued by the Sentencing
               Commission.

18 U.S.C.A. § 3582(c)(1)(A) (Westlaw through P.L. 116-151). The applicable policy statement

provides that extraordinary and compelling reasons exist if, inter alia,

               the defendant is . . . suffering from a serious physical or medical condition, or . . .
               experiencing deteriorating physical . . . health because of the aging process that
               substantially diminishes the ability of the defendant to provide self-care within the
               environment of a correctional facility and from which he or she is not expected to
               recover.

The person seeking compassionate release must also demonstrate that he not a danger to the

safety of any other person or the community. See U.S.S.G. 1B1.13(2) and cmt. N.1. (A)(ii)(I),

1(A)(ii)(III) (U.S. Sentencing Comm’n 2018). The Government has conceded that Mr. Britton

has proffered a factual basis upon which the Court could find that extraordinary and compelling

reasons exist within the meaning of section 3582(c)(1)(A). The Court concurs, and finds that

Mr. Britton’s diabetes and high blood pressure, combined with his age, constitute extraordinary

and compelling circumstances warranting compassionate release in light of the COVID-19

pandemic, specifically due to his heightened personal risk of contracting, and suffering severe




BRITTON - COMP RLS                                 VERSION AUGUST 10, 2020                           2
         Case 1:17-cr-00260-LTS Document 104 Filed 08/10/20 Page 3 of 6




manifestations of, COVID-19, and the consequent need to provide heightened self-care in ways

that are not feasible in the prison setting. See United States v. Gross, No. 15CR769, 2020 WL

1862251, at *3 (SDNY Apr. 14, 2020) (“[N]umerous courts have recently concluded that

‘extraordinary and compelling reasons’ exist for purposes of the policy statement where inmates

suffer from medical conditions that place them at a higher risk of serious illness in the event they

contract COVID-19.”) The Government also concedes, and the Court finds, that Mr. Britton has

exhausted his administrative remedies under section 3582(c)(1)(A) because more than 30 days

have elapsed from the day he submitted his compassionate release application to the warden of

his facility on April 23, 2020. The Court also notes that Mr. Britton has had an unblemished

disciplinary record while confined, that he has successfully completed the BOP’s drug abuse

education program, and he is scheduled to be released to home confinement by no later than

March 2021. (Motion at 5.)

               The Government contends, however, that the 18 U.S.C. section 3553(a)

considerations of deterrence and just punishment require denial of Mr. Britton’s application for

compassionate release. The Government’s Opposition focuses primarily on the quantity of drugs

involved in the transactions that Mr. Britton facilitated, and on his past recidivism in conjunction

with his history of addiction, arguing that the need for general and specific deterrence outweighs

his heightened risk of COVID-19 complications and his recent positive behavior. The

Government characterizes Mr. Britton’s underlying criminal activity as significant, submitting

that he was brokering large quantities of heroin. In contrast, Mr. Britton asserts that his role in

the underlying criminal activity was minimal, in that he was “merely a mule” who was

transporting drugs from one dealer to another. Both parties agree that Mr. Britton’s commission

of his crime arose from his own drug addiction and was non-violent.




BRITTON - COMP RLS                                VERSION AUGUST 10, 2020                             3
         Case 1:17-cr-00260-LTS Document 104 Filed 08/10/20 Page 4 of 6




               The Court has considered each of the section 3553(a) factors and finds that the

circumstances of the commission of Mr. Britton’s crimes, the steps that he has taken to address

his control of his addiction and prepare himself for reentry, the disincentive his own medical

condition gives him to engaging in behavior that could put him at risk of return to confinement,

and his family circumstances in which he is taking on responsibility for the care of his medically

vulnerable wife, combined with the harsh and stressful conditions under which he has been

confined during the pandemic, are sufficient to address personal deterrence. Furthermore, the

significant proportion of his lengthy sentence that he has served is sufficient to address public

deterrence as well. The considerations of protection of the public and provision of needed

treatment in the most effective manner will be served by post release supervision with a special

condition of home confinement for nine months, in addition to the conditions previously imposed

at his sentencing.

               For the foregoing reasons, the Court grants Mr. Britton’s motion for

compassionate release pursuant to section 3582(c)(1)(A). Mr. Britton’s custodial sentence is

hereby shortened to time served and he will be ordered released from BOP custody within

fourteen days from the date of this memorandum decision and order, thereby allowing time for

verification of his residence and for the necessary arrangements to be made to ensure Mr.

Britton’s safe travel from Morgantown, WV, to Conway, SC. The BOP is directed to assist Mr.

Britton in making the necessary travel arrangements. Upon his release, Mr. Britton shall serve

the previously-imposed four years of supervised release, subject to the conditions of supervised

release set forth in the judgment dated August 6, 2018 (docket entry no. 57), with the additional

conditions set forth below:




BRITTON - COMP RLS                                VERSION AUGUST 10, 2020                           4
         Case 1:17-cr-00260-LTS Document 104 Filed 08/10/20 Page 5 of 6




               1.    Mr. Britton shall serve the first nine months of supervised release in home

                     detention, to be enforced by a curfew to be determined by the U.S.

                     Probation Office in the District of South Carolina;

               2.    Mr. Britton shall serve his home detention at the residence identified in his

                     motion for compassionate release, 2376 Cypress Circle, Suite 203,

                     Conway, SC 29526, or a residence that has been approved by the

                     Probation Department;

               3.    Mr. Britton shall contact Probation Officer Brian Johnson at 843-412-

                     3011, within twenty-four hours after his release;

               4.    Mr. Britton shall report to the U.S. Probation office at 401 West Evans St.,

                     Room 202, Florence, SC, per the direction of U.S. Probation Officer Brian

                     Johnson, but no sooner than 14 days after his release from custody;

               5.    Mr. Britton must possess or have access to a telephone that will allow

                     video conferencing by the Probation Department; and

               6.    In light of the COVID-19 pandemic, Mr. Britton must remain at his

                     approved residence except to seek any necessary medical treatment, work,

                     or conduct other necessary activities, in each instance with prior notice to

                     and approval by the Probation Department.




BRITTON - COMP RLS                              VERSION AUGUST 10, 2020                             5
         Case 1:17-cr-00260-LTS Document 104 Filed 08/10/20 Page 6 of 6




                 This memorandum decision and order resolves docket entry nos. 97, 101 and 103.

The Court will enter a separate Order on Motion for Sentence Reduction under 18 U.S.C. §

3582(c)(1)(A).



                 SO ORDERED.

Dated: New York, New York
       August 10, 2020

                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge




BRITTON - COMP RLS                               VERSION AUGUST 10, 2020                      6
